Broyles, P. J.
The 3d headnote alone needs elaboration. While a little girl, a witness for the State, was being cross-examined, the defendant’s counsel propounded to her the following question: “Where do little girls go when they burn little girls?” The witness answered: “They don’t go nowhere.if anybody, has told them to do it that is bigger than they are.” This answer was followed by loud and general applause in the crowded courtroom. The applause consisted in the clapping of hands and the stamping of feet, and the court immediately called for' order. Counsel for the defense at once moved for a mistrial. The court, before allowing counsel to complete his motion, sent the jury to their room, and after they had retired, and while counsel for the defendant was still standing for the purpose of completing his motion, “cautioned and warned the audience that he would not stand for any more applause, or any more disorder of any kind, and that he would fine the first one guilty of either, and would, if necessary, clear the court-room.” Counsel for the defense then completed his motion for a mistrial, which the court overruled. The jury were then brought back and the court instructed them as follows: “ Gentlemen of the jury, you eould’nt help but observe the applause in the court-room when this witness answered the last question asked her. Now, you must not be influenced in any manner, shape, or form by that applause. You must not let that influence your finding one way or the other—you must not be influenced in any way by it. You are trying this ease on the evidence adduced on the trial -of the case, and the statement of the defendant, if she makes one, and under the rules of law the court will give you in charge, and don’t let that applause influence you one way or the other. I especially charge you and want to impress upon you that it is your duty to disregard that and not let it have any influence on your mind one way or the other, in making your verdict in the case when finally submitted under the charge of the court.”
*140Under the foregoing facts, and especially since the verdict against the defendant is overwhelmingly supported by the evidence, we do not think this ground of the motion for a new trial requires a reversal of the judgment below. It does not appear that the applause was a demonstration against the defendant. In fact, the circumstances would indicate that it was merely an approval of the ready, witty, and logical answer given by the little witness to the question propounded by defendant’s counsel, There was merely a clapping of hands and a stamping of feet. No threats of any kind were made against the defendant, and it does not appear that this applause was liable to intimidate or to prejudice the jury into returning a verdict against the defendant. In this respect the instant case is easily distinguished from the Woolfolk case, 81 Ga. 551 (8 S. E. 724), and the other cases cited by counsel for the plaintiff in error. Under the circumstances we think the prompt rebuke to the demonstrators by the judge, and his immediate and careful caution to the jury to disregard the applause, was sufficient.

Judgment affirmed.


Bloodworth and Stephens, JJ., concur.